DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Amendment
The amendment filed on 14 January 2022 fails to place the application in condition for allowance. 
Claims 1, 5-8, 10, 13-15, 18-21, 24, 28-35, 37-40, and 42 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 5-8, 10, 13-15, 18-21, 24, 28-35, 37-40, and 42 under 35 U.S.C. 103(a) are herein withdrawn due to Applicant’s Amendment filed 14 January 2022.
The rejection of claims 39, 40, 24, and 28-35 under 35 U.S.C. 103(a) are herein withdrawn due to Applicant’s Amendment filed 14 January 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Nanotechnology, vol. 26, pg. 1-6, 2015) in view of Parvez (J. Am. Chem. Soc., vol. 136, pp. 6083-6091, 2014) and Hsieh et al (US 2013/0164208 A1).
As to claim 1, Huang discloses a method of making high quality graphene comprising the steps of: 
	a. providing an electrochemical cell (Fig. 1A), wherein the electrochemical cell comprises: 

		ii. One or more counter electrodes (Fig. 1A “Pt flake electrode”); and 
		iii. an aqueous electrolyte comprising two or more exfoliating ions, wherein the exfoliating ions are of different sizes (“electrolyte” Fig. 1A
		b. exfoliating the working electrode to produce graphene: wherein at least one of size, aspect ratio, edge definition, surface functionalization, and number of layers are engineered by the selection of the two or more exfoliating ions (Section 2.1 methods): 
	wherein the electrolyte solution comprises a first electrolyte solution in which exfoliating ions are provided and a second electrolyte solution in which exfoliating ions are provided wherein the first and second electrolyte solution are used stepwise for a first period of time and a second period of time, respectively are used step wise (first electrolyte with NaOH for 10 minutes and subsequent second electrolyte of sulfuric acid for 55 minutes – see Section 2.1, ).
	Huang discloses explicitly that the intercalation of hydroxide is used to expand the graphite without peeling then using sulfate ion to perform the actual exfoliation due to the rapid generation of gas (Section 2.1 and Section 4 pg. 5). Huang states that the mechanism relied up in introduction of hydroxyl ions into the interlayer spacing of the foil which because of the size of the hydroxyl ion being smaller than the interlayer spacing, graphene is not exfoliated. Upon the addition of the sulfuric acid, two steps are involved 1) liberated hydrogen of dissociated sulfuric acid results in the formation of water which “may contribute to enlarging the interlayer spacing of the graphite” and 2) the intercalation of the sulfate ions where the generation of SO2 and the sulfate ion has a size larger than the interlayer distance, graphene is exfoliated (Section 4).
	Huang fails to explicitly disclose two or more compounds selected from the group consisting of ammonium sulfate, sodium nitrate, and trisodium phosphate, and: wherein one 
	Parvez discloses use of the nitrate ion leads to an expansion of the graphite electrode and the sulfate ion exhibits pronounced exfoliation efficiency (p. 6084 col. 2 1st full paragraph). Parvez discloses that upon application of a bias voltage, hydroxyl ions also attack the graphite electrode allowing the sulfate ions and water molecules to co-intercalate and cause subsequent exfoliation.
	Hseih disclose the electrochemical exfoliation of graphene (Abstract) using a titanium alloy counter electrode ([0018]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used sodium nitrate and ammonium sulfate as taught by Parvez in place of the sodium hydroxide for expansion and sulfuric acid for exfoliation, respectively,  in the method of Huang because the modification amounts to an obvious exchange of ions recognized to perform expansion and exfoliation of a graphite electrode with both processes of Huang and Parvez are used with water intercalation as well and provide an expected result of allowing an expansion without exfoliation using nirate ion and exfoliation with a sulfate ion from ammonium sulfate which is efficient under neutral pH conditions (Parvez p. 6083 col. 2 last paragraph). See MPEP 2144.07 and 2143 B.
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a titanium electrode as taught by Hseih in the method of Huang 
	
As to claims 5-7, Huang discloses performing the method at room temperature (pg. 2 section 2.1).

As to claim 8, Huang discloses using a graphite foil which may be considered synthetic or natural graphite as those are the only two options for a type of graphite.

As to claims 13-15, Huang and Parvez both disclose using a voltage of 10 V (Huang section 2.1 Parvez p. 6084 col. 1 last pargraph).

As to claims 18, the recitation of “wherein the graphene is continuously removed from the electrolytic cell and continuously manufactured.” Would have been obvious to one of ordinary skill in the art to repeat the procedure to continuously form graphene and subsequently use it for further applications in Huang. See MPEP 2144.04 V E and 2144.04 VI B.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified by Parvez and Hseih, as applied to claim 1 above, and further in view of Kurkina (EP 2878709 A1).
As to claims 19 and 20, Huang, as modified by Parvez and Hseih, fails to explicitly disclose wherein the voltage applies is of alternating polarity specified by duty cycled or is ramped.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an alternating polarity with a duty cycle as taught by Kurkina in the method of Huang, as modified by Parvez and Hseih, as the selection of the appropriate voltage is routine to one of ordinary skill in the art to provide the expected results of exfoliating the graphene. See MPEP 2144.07.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified by Parvez and Hseih, as applied to claim 1 above, and further in view of Achee et al (US 2019/0233291 A1).
As to claims 10, Huang, as modified by Parvez and Hseih, fails to explicitly disclose wherein the working electrode is pretreated.
	Achee discloses pretreating the working electrode via a thermal treatment ([0119]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a pretreatment as taught by Achee in the method of Huang, as modified by Parvez and Hseih, in order to prepare the graphite for exfoliation.

As to claim 21, Huang, as modified by Parvez and Hseih, fails to explicitly disclose the use of a membrane enclosure or bag.
	Achee discloses wherein the electrodes are within a membrane (#100 in Figures 3-7).
.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified by Parvez and Hseih, as applied to claim 1 above, and further in view of Li et al (US 2013/0161199 A1)
As to claim 42, Huang, as modified by Parvez and Hseih, discloses wherein the first period of time is about 10 minutes and the second period of time is about 55 minutes (see citation above to claim 1) yet fail to explicitly disclose wherein the first period of time is about 30 minutes and the second period of time is about 150 minutes.
	Li discloses performing an expansion of the graphite for a time of 1-30 minutes ([0018]) and subsequently exfoliation which does not have a restriction on time ([0019]) in which the amount of graphene produced is a result of the applied voltage and time the voltage is applied ([0058]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optimized the parameters of the exfoliation as taught by Li in the method of Huang, as modified by Parvez and Hseih, because Li provides acceptable ranges to provide the expected result of expansion and exfoliation of graphite to form graphene, where the amount of produced graphene is determined by the voltage applied and for periods of time. See MPEP 2144.05 I and II.

Claims 37-40, 24, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified by Parvez and Hseih, in view of previously cited Yang.
As to claims 37-38, Huang, as modified by Parvez and Hseih, fails to explicitly disclose the use of radical scavengers as instantly claimed.
	Yang discloses use of (2,2,6,6-tetramethylpiperdin-1-yl)oxyl as a radical scavenger (Fig. 1a as required by instant claims 37, 38, 39, and 40) in ammonium sulfate electrolytes.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was failed to have used the radial scavenger as taught by Yang in the apparatus and method of Huang, as modified by Parvez and Hseih, because it allows for the production of large graphene sheets and removed hydroxide ions generated during electrolysis and thus prevents defects upon formation (Yang Abstact).

As to claims 39 and 40, Huang discloses a method of making high quality graphene comprising the steps of: 
	a. providing an electrochemical cell (Fig. 1A), wherein the electrochemical cell comprises: 
		i. one or more working electrodes (Fig. 1A “graphite foil electrode”); 
		ii. One or more counter electrodes (Fig. 1A “Pt flake electrode”); and 
		iii. an aqueous electrolyte comprising two or more exfoliating ions, wherein the exfoliating ions are of different sizes (“electrolyte” Fig. 1A
	wherein the electrolyte solution comprises a first electrolyte solution in which exfoliating ions are provided and a second electrolyte solution in which exfoliating ions are provided wherein the first and second electrolyte solution are used stepwise for a first period of time and a 
	Huang discloses explicitly that the intercalation of hydroxide is used to expand the graphite without peeling then using  sulfate ion to perform the actual exfoliation due to the rapid generation of gas (Section 2.1 and Section 4 pg. 5). Huang states that the mechanism relied up in introduction of hydroxyl ions into the interlayer spacing of the foil which because of the size of the hydroxyl ion being smaller than the interlayer spacing, graphene is not exfoliated. Upon the addition of the sulfuric acid, two steps are involved 1) liberated hydrogen of dissociated sulfuric acid results in the formation of water which “may contribute to enlarging the interlayer spacing of the graphite” and 2) the intercalation of the sulfate ions where the generation of SO2 and the sulfate ion has a size larger than the interlayer distance, graphene is exfoliated (Section 4).
	Huang fails to explicitly disclose two or more compounds selected from the group consisting of ammonium sulfate, sodium nitrate, and trisodium phosphate, and: wherein one exfoliating ion is used in a first electrolyte solution exfoliating ions are provided by sodium nitrate and thereafter, in a second electrolyte solution exfoliating ions are provided by ammonium sulfate, and wherein neither the first electrolyte solution nor the second electrolyte solution is acidic, wherein at least one of the first aqueous electrolyte and the second aqueous electrolyte comprise a radical scavenger or a radical generator, and further wherein the one or more counter electrodes comprise titanium.
	Parvez discloses use of the nitrate ion leads to an expansion of the graphite electrode and the sulfate ion exhibits pronounced exfoliation efficiency (p. 6084 col. 2 1st full paragraph). Parvez discloses that upon application of a bias voltage, hydroxyl ions also attack the graphite 
	Hseih disclose the electrochemical exfoliation of graphene (Abstract) using a titanium alloy counter electrode ([0018]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used sodium nitrate and ammonium sulfate as taught by Parvez in place of the sodium hydroxide for expansion and sulfuric acid for exfoliation, respectively,  in the method of Huang because the modification amounts to an obvious exchange of ions recognized to perform expansion and exfoliation of a graphite electrode with both processes of Huang and Parvez are used with water intercalation as well and provide an expected result of allowing an expansion without exfoliation using nirate ion and exfoliation with a sulfate ion from ammonium sulfate which is efficient under neutral pH conditions (Parvez p. 6083 col. 2 last paragraph). See MPEP 2144.07 and 2143 B.
	Yang discloses use of (2,2,6,6-tetramethylpiperdin-1-yl)oxyl as a radical scavenger (Fig. 1a as required by instant claims 37, 38, 39, and 40) in ammonium sulfate electrolytes.
	It would have been obvious to one of ordinary skill in the art at the time the invention was failed to have used the specific radial scavenger as taught by Yang in the apparatus and method of Huang, as modified by Parvez and Hseih, because it allows for the production of large graphene sheets and removed hydroxide ions generated during electrolysis and thus prevents defects upon formation (Yang Abstact).
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a titanium electrode as taught by Hseih in the method of Huang 

As to claim 24, Huang discloses using a graphite foil which may be considered synthetic or natural graphite as those are the only two options for a type of graphite.

As to claims 28-30, Huang and Parvez both disclose using a voltage of 10 V (Huang section 2.1 Parvez p. 6084 col. 1 last paragraph).

As to claims 31 and 31, Huang discloses performing the method at room temperature (pg. 2 section 2.1).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified by Parvez, Hseih, and Yang, as applied to claim 1 above, and further in view of Kurkina (EP 2878709 A1).
As to claims 33 and 34, Huang, as modified by Parvez, Hseih, and Yang, fails to explicitly disclose wherein the voltage applies is of alternating polarity specified by duty cycled or is ramped.
	Kurkina discloses wherein the polarity is alternating ([0050]-[0051]) which can inherently be specified by duty cycle and/or ramped since the recitation of “can be” does not impart further limitation as to the instant claim language, but rather an option of how the alternating polarity is applied.
.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified by Parvez, Hseih, and Yang, as applied to claim 1 above, and further in view of Achee et al (US 2019/0233291 A1).
As to claim 21, Huang, as modified by Parvez, Hseih, and Yang, fails to explicitly disclose the use of a membrane enclosure or bag.
	Achee discloses wherein the electrodes are within a membrane (#100 in Figures 3-7).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a membrane as taught by Achee in the method of Huang, as modified by Parvez, Hseih, and Yang, because it allows to maintain a pressure on the graphite material to maintain the condition necessary for the exfoliation (Achee [0044]).





Response to Arguments
Applicant’s arguments with respect to claims as filed 14 January 2022 have been considered but are not persuasive and moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant provides a summary of the rejection on pg. 7 of the response. Applicant argues that the prior rejection does not disclose the counter electrode comprising titanium. Examiner notes the amendment has been addressed herein through the incorporation of Hsieh, therefore the argument is deemed moot the respect to the instant rejection necessitated by Applicant’s amendment. 
Applicant further argues towards previously cited Mukerjee and Lee, in which the arguments are deemed moot since the references are not being used in the instant rejection.  
No further arguments are presented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795